

114 S2417 RS: Tribal Veterans Health Care Enhancement Act
U.S. Senate
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 671114th CONGRESS2d SessionS. 2417[Report No. 114–376]IN THE SENATE OF THE UNITED STATESDecember 17, 2015Mr. Thune (for himself, Mr. Rounds, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsNovember 16, 2016Reported by Mr. Barrasso, without amendmentA BILLTo amend the Indian Health Care Improvement Act to allow the Indian Health Service to cover the
			 cost of a copayment of an Indian or Alaska Native veteran receiving
			 medical care or services from the Department of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Veterans Health Care Enhancement Act. 2.Copayments for Indian veterans receiving certain medical services (a)Liability for paymentSection 222(a) of the Indian Health Care Improvement Act (25 U.S.C. 1621u(a)) is amended—
 (1)by striking A patient who and inserting the following:  (1)In generalSubject to paragraph (2), a patient who; and
 (2)by adding at the end the following:  (2)Veterans Affairs copaymentsThe Service may pay, in accordance with section 405(d), the cost of a copayment assessed by the Department of Veterans Affairs to an eligible Indian veteran (as defined in section 405(d)(1))..
 (b)Sharing arrangements with Federal agenciesSection 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)Payments for eligible Indian veterans receiving medical services at VA facilities (1)Definition of eligible Indian veteranIn this subsection, the term eligible Indian veteran means an Indian or Alaska Native veteran who receives any medical care or service that is—
 (A)authorized on referral by the Service; and (B)administered at a facility of the Department of Veterans Affairs.
 (2)Payment by ServiceNotwithstanding any other provision of law, the Service may cover the cost of any copayment assessed by the Department of Veterans Affairs to an eligible Indian veteran receiving services authorized under the Purchased/Referred Care program.
 (3)Authorization to accept fundsNotwithstanding section 407(c) of this Act, section 2901(b) of the Patient Protection and Affordable Care Act (25 U.S.C. 1623(b)), or any other provision of law, the Secretary of Veterans Affairs may accept a payment from the Service under paragraph (2)..
				(c)Memorandum of understanding; report
 (1)DefinitionsIn this subsection: (A)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (i)in the Senate— (I)the Committee on Veterans’ Affairs; and
 (II)the Committee on Indian Affairs; and (ii)in the House of Representatives—
 (I)the Committee on Veterans’ Affairs; and (II)the Committee on Natural Resources.
 (B)Beneficiary of the ServiceThe term beneficiary of the Service means an individual who is eligible for assistance from the Service. (C)DirectorThe term Director means the Director of the Service.
 (D)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (E)SecretaryThe term Secretary means the Secretary of Veterans Affairs. (F)ServiceThe term Service means the Indian Health Service.
					(2)Memorandum of understanding
 (A)In generalNotwithstanding any other provision of law, except as provided in subparagraph (C), the Secretary and the Director shall enter into a memorandum of understanding, in consultation with Indian tribes to be impacted by the memorandum of understanding (on a national or regional basis), that authorizes the Director to pay to the Secretary any copayments owed to the Department of Veterans Affairs by veterans who are beneficiaries of the Service for services rendered by the Department of Veterans Affairs (including any services rendered under a contract with a non-Department health care provider) to those veterans pursuant to a referral from a facility of the Service under the Purchased/Referred Care program of the Service.
 (B)Factors for considerationIn entering into a memorandum of understanding under subparagraph (A), the Secretary and the Director shall take into consideration any findings contained in the report under paragraph (3).
 (C)ExceptionThe Secretary and the Director shall not be required to enter into a memorandum of understanding under subparagraph (A) if the Secretary and the Director jointly certify to the appropriate committees of Congress that such a memorandum of understanding would—
 (i)decrease the quality of health care provided to veterans who are beneficiaries of the Service; (ii)impede the access of those veterans to health care; or
 (iii)substantially decrease the quality of, or access to, health care by individuals receiving health care from the Department of Veterans Affairs or beneficiaries of the Service.
 (3)ReportNot later than 45 days after the date of enactment of this Act, the Secretary and the Director shall submit to the appropriate committees of Congress a report that describes—
 (A)the number of veterans, disaggregated by State, who— (i)are beneficiaries of the Service; and
 (ii)have received health care at a medical facility of the Department of Veterans Affairs; (B)the number of veterans, disaggregated by State and calendar year, who—
 (i)are beneficiaries of the Service; and (ii)were referred to a medical facility of the Department of Veterans Affairs from a facility of the Service during the period—
 (I)beginning on January 1, 2010; and (II)ending on December 31, 2015; and
 (C)an update regarding efforts of the Secretary and the Director to streamline health care for veterans who are beneficiaries of the Service and have received health care at a medical facility of the Department of Veterans Affairs and at a facility of the Service, including a description of—
 (i)any changes to the provision of health care required under the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.); and
 (ii)any barriers to efficiently streamline the provision of health care to veterans who are beneficiaries of the Service.November 16, 2016Reported without amendment